Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-8, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,926,032 (Kuehl).
With respect to claim 1, Kuehl shows a refrigerator (10), comprising: a storage compartment (20) having an inner wall (31, Fig.1A); a first door (24) and a second door (22) for closing said storage compartment; heat-insulation material (heat insulation material in beam 32, Col.4 lines 37-40);  a beam (32, Fig.1A, Fig.1C) rotatably disposed on said first door (24, Col.4 lines 22-27) and having a longitudinal extent ending at an end portion (33, Fig.1D) being a bottom end of said beam, said beam (32) containing an accommodating space accommodating said heat-insulation material (Col.4 lines 37-40); and an air blocking member (19 and 40, Fig.1D) disposed at said end portion of said beam, and when said first door (24) is closed, said air blocking member is disposed between said end portion (33) and said inner wall (31, Fig.1), wherein said air blocking member having an air blocking portion (19, Fig.1D), said air blocking portion having at least one cavity (hole in 19) disposed between said end portion (33) and said inner wall (31). 
With respect to claim 2, alternatively, air blocking portion is (40), and cavity is the cavity formed by the walls of 40, Fig.1D), wherein said at least one cavity running transverse to the longitudinal extent of the beam (Fig.1D).
With respect to claim 3, wherein said air blocking member has a flexible cavity wall (19 is sponge material) forming said at least one cavity (Col.5 lines 25-28).  
With respect to claim 5, wherein said air blocking member (19) has at least two cavities (Fig.1D), said at least two cavities being disposed front and back along a depth direction of said storage compartment when said first door is closed.  
With respect to claim 6, wherein: said air blocking member (19, 40) has a cavity wall (wall forming 40, Fig.1D) forming an outer surface of said air blocking member; andPage 3 of 12Appl. No. 17/224,295Amdt. Dated April 21, 2022Reply to Office Action of January 21, 2022 said air blocking member has at least two cavities (cavities inside 19) and a partition wall (section of 19 between the two holes) partitioning said at least two cavities being adjacent cavities, at least one end of said partition wall being connected to said cavity wall (wall of 40) forming said outer surface of said air blocking member (Fig.1C).  
With respect to claim 7, wherein said air blocking member further comprises a rigid fixing portion (40 with protruding ribs) coupled to said end portion (33, Fig.1D) of said beam.  
With respect to claim 8, wherein said air blocking portion (19) is flat.  
With respect to claim 16, Kuehl shows a beam (32, Fig.1C) for a refrigerator, the beam being rotatably coupled to a door (24) of the refrigerator, the beam comprising: heat insulation material (Col.4 lines 37-40); a housing (body of beam 32, Fig.1C) having a longitudinal extent ending at an end portion being either a top end or a bottom end (33) of said housing and an accommodating space for accommodating said heat-insulation material (within the body); and an air blocking member (19 and 40) attached to said end portion of said housing, said air blocking member having an air blocking portion (40), said air blocking portion having at least one cavity (cavity formed by the walls of 40) disposed outside said accommodating space and running transverse to the longitudinal extent (Fig.1D).  
With respect to claim 18, wherein said air blocking member has fixing portions (two hooks inside of 40) attached to said housing (Fig.1C) and a flexible air blocking portion (19) disposed outside said housing.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,032 (Kuehl) alone.
With respect to claim 4, the combination doesn’t explicitly teach the ratio of the width/sum of the widths of at least one cavity to the thickness of the beam is not less than 1:2. However, It would have been an obvious matter of design choice to make the ratio not less than 1:2 since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
5.	Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,032 (Kuehl) in further view of US Patent 7,178,293 B2 (Kim).
With respect to claims 10 and 19, Kuehl discloses that the air blocking member having a fixing portion (hooks inside 40) to fix to the beam 32 but doesn’t show the end portion has a groove. Kim shows wherein said end portion has an end wall with a groove (65, Fig.5) formed therein and disposed outside said accommodating space, said groove being open toward said inner wall, and said air blocking member (71) having a fixing portion (72, Fig.5) accommodated in said groove. It would have been obvious to one having ordinary skill in the art to include a groove to the end portion of the beam to accommodate the fixing portion, such as taught by Kim, in order to easily mount the air blocking member to the beam and easily detach it from the beam.
With respect to claim 11, the combination (Kim) shows wherein said groove has a T-shaped cross-section (65, Fig.5), and said air blocking member has a neck portion (at the end of rib 72) passing through an opening of said groove (Fig.5).
Allowable Subject Matter
6.	Claims 9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637